 1
 2
                                                                     JS-6
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   KEITH D. CAMPBELL,                               Case No. LACV 19-7636-MWF (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   WILLIAM SULLIVAN,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
21   DATED: April 27, 2021                        ________________________________________
22                                                MICHAEL W. FITZGERALD
                                                  UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
